DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2020/013443 A1, hereinafter Xing) in view of Jin et al. (US PGPUB 2019/0021135 A1, hereinafter Jin).

Regarding claims 1, 7, 10, and 16, Xing discloses a base station for a wireless network and a method for a base station of a wireless network (Abstract, Fig. 1 and paragraph 27, base station in a network), the base station comprising a memory and at least one hardware processor (paragraphs 78-83, devices configured with memory and processor, wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the steps in any one of the method embodiments described), wherein the base station is configured to: 
receiving a request from a first user equipment (UE) to communicate with a second UE (paragraph 27, mobile terminal connects to other network devices via a base station, i.e., a first UE requests to communicate with a second UE (as presented in Fig. 1) via the base station, such that context information for signaling is provided in request).
Xing discloses the claimed invention but fails to teach retrieving, from a first user equipment (UE), UE context information for at least one second UE different from the first UE; and use the retrieved UE context information to communicate with the second UE.
However, Jin teaches retrieving, from a first user equipment (UE), UE context information for at least one second UE different from the first UE; and use the retrieved UE context information to communicate with the second UE (paragraphs 461, 462, 464, read as when it is determined that the first UE provides relay for the second UE, where the second message is used to manage a bearer of the second UE, and the second message includes context information of the bearer of the second UE, where the second message includes an identifier of the first UE and a first indication, where the identifier of the first UE is used by the base station to determine that the first UE provides relay for the second UE, and the first indication is used to instruct the second UE to access a network by using a relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Jin into the invention of Xing in order to reduce energy consumption of second UE, and increase a quantity of second UEs that can be borne by first UE.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Jin in view of Taneja et al. (US 2021/0099886 A1, hereinafter Taneja).

Regarding claims 2 and 11, Xing discloses the limitations of claims 1 and 10 as applied above. Xing further discloses the base station is a Citizens Broadband Radio Service (CBRS) device (CBSD) (paragraphs 59 and 77, base station is configured to provide CBRS carriers, and hence the base station is a CBSD).
Xing and Jin does not expressly disclose the network is a 5G wireless network. 
In an analogous art, Taneja discloses a system and method for resource management in CBRS networks (Abstract), wherein network devices comprise 5G interfaces (paragraph 132) to provide 5G services. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the CBRS base station of Xing and Jin in a 5G network as suggested by Taneja to provide 5G services and therefore enhance quality of service.


Allowable Subject Matter
Claims 3-6, 8, 9, 12-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        December 14, 2022